No.        96-035
                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                          1996

AIREFCO,Inc.,
         Plaintiff          and Appellant,
         v.
LINZEE        BROCKMEYER,
         Defendant,   Respondent
         and Cross-Appellant.




APPEAL FROM:                District  Court of the Twentieth   Judicial    District,
                            In and for the County of Lake,
                            The Honorable   C.B. McNeil,  Judge presiding.


COUNSEL OF RECORD:
                     For   Appellant:
                            Michael      Sol,       Sol    &Wolfe      Law Firm,     Missoula,   Montana
                     For   Respondent:          .
                            Wilmer      E. Windham,              Polson,   Montana


                                                           Submitted       on Briefs:        May 9,   1996
                                                                             Decided:        August    15, 1996
Filed:
Justice          James            C. Nelson               delivered                    the        Opinion         of     the      Court.

           Pursuant               to     Section              I,     Paragraph                    3(c),      Montana             Supreme         Court
1995 Internal                 Operating                  Rules,             the        following             decision              shall      not      be

cited        as precedent                   and shall                be published                     by its           filing       as a public

document             with     the          Clerk         of        the     Supreme                Court      and by a report                  of      its

result          to     State             Reporter                  Publishing                 Company             and      West       Publishing

Company.

           Airefco,               Inc.        (Airefco)                  appeals             the      October           20,      1995 findings

of   fact,           conclusions                  of     law         and judgment                     of    the        Twentieth           Judicial

District             Court,            Lake       County             and from                the      court's           November           20,      1995

order           denying                Airefco's                   motion               to         alter          or      amend.              Linzee

Brockmeyer                  (Brockmeyer)                      cross         appeals                 from      the        same       October           20,

1995 findings                 of fact,                  conclusions                    of     law and judgment.                       We affirm.

                                                                          ISSUES

           Airefco            raises              the     following                    issues             on appeal.

           1.         Did     the         District                 Court         err         in not        awarding             Airefco       unpaid

rent?
           2. Did           the        District           Court            err         in not         awarding            Airefco          attorney

fees?
           3.          Did         the        District                   Court              err       in     not         awarding           Airefco

statutory              treble             damages?

           Brockmeyer                  raises           the        following                 issues         by way of cross-appeal:

           1.        Did     the         District              Court         err        in awarding                 damages          to Airefco?

           2.        Did     the         District              Court         err        in awarding                 liquidated             damages?

           3.        Did the District                     Court            err       in its         computation                 of the damages?

                                                                     BACKGROUND

                                                                                 2
                                                                         BACKGROUND
           On or           about         February                   1,     1986,         Airefco               and Brockmeyer                      entered
a      lease          agreement                  for            a        commercial                   property           in      Lake              County,

Montana.                   Brockmeyer                entered                the         lease          knowing           that          Airefco              was

looking             for       a buyer                for         the        commercial                  property.                 On March                  23,
1995,       Airefco,                through                its           attorneys,                 issued           a default               notice          to

Brockmeyer                 for      failure                to       pay         rent         and       issued          a 30-day              notice          of

termination                  of     the      lease               agreement.

           On April               17,     1995,            Airefco              filed          a complaint               in district                     court
seeking             possession               of        the          premises,                 damages            for     unpaid              rent,          and

attorney              fees.             Brockmeyer                   failed             to     answer           the     complaint                  and the
clerk          of      court            entered             Brockmeyer's                        default.                On May               31,         1995,
Airefco               moved         for          a     default                  judgment.                      Brockmeyer's                   attorney
requested              the        parties              enter             into         a stipulation.

           Airefco                  and          Brockmeyer                           subsequently                      entered                into               a
stipulation,                  which         the        District                 Court          approved              by order          on July              10,

1995.          The stipulation                         provided                   in part             that      if     Brockmeyer                  did     not

move       out        of      the        premises                   by     July         7,      1995,          she     would           owe Airefco

$3,000           in        liquidated                  damages.                    Brockmeyer                   removed           her         personal

property              from        the     premises                  by July             14,         1995.       On September                   1,        1995,

Airefco               moved         the          District                   Court             for       judgment              requesting                    the

damages             specified               in       the            stipulation.                       Following              a hearing,                    the

District              Court         entered                 findings               of         fact,           conclusions               of         law      and

judgment,                 finding           that            the          stipulation                   terminated               the          lease          and

that       pursuant               to the         stipulation,                      Brockmeyer                  owed Airefco                  $3,000          in
liquidated                 damages           for           holding              over         July        7,     1995,         treble          rent          for


                                                                                  3
the        7 hold                over          days,            and       $430            for         damages                    to         the        property.
Moreover,                 the         District              Court         did           not        award             either                party         attorney
fees.

           Airefco                moved             to          alter          or         amend                the          findings                    of       fact,
conclusions                      of      law         and          judgment.                        On November                             20,         1995,        the
District              Court            denied             Airefco's                 motion.                    Both            parties                appeal        the

October             20,      I995         findings                of     fact,           conclusions                        of        law        and judgment
entered             by the             District                 Court.

                                                                        DISCUSSION

            The       basis              of        both          parties'                appeals                rests                 on     the         District

Court's             findings                  of        fact,           conclusions                   of        law            and          judgment.                    We

review          a district                       court's               findings               of      fact            to         determine                   whether

they        are       clearly                 erroneous:                      Daines            v.        Knight                 (19951,                269 Mont.

320,          324,          888          P.2d            904,           906.             We review                         a      district                    court's

conclusions                  of        law       to determine                    whether              the        court's                   interpretation

of      the       law       is        correct.                  Carbon           County              v.        Union             Reserve                Coal      Co.,

Inc.          (1995),             271 Mont.                459,         469,        898 P.2d                   680,         686.             Thus,            we have

held        that          "this         Court           indulges              the presumption                           that           the            judgment           of

the        district               court            is      correct             and        will            be upheld                        unless             clearly

shown          to     be erroneous,                         the         burden           of      showing               which               rests         upon       the

appellant."                       Kamp v.               First       National                  Bank and Trust                           Co.            (1973),        161

Mont.           103,             106,          504         P.2d          987,           989.                Similarly,                           in     Walsh            v.

Ellingson                 Agency              (1980),             188 Mont.               367,            373,         613 P.2d                       1381,      1384,

we stated                  that          the        appellant                 has        the         burden             of        showing                that        the

district                court            erred            and          that       this             Court             will             not         reverse            the
district              court             absent            the      demonstration                          of     such            error.

                                                                                    4
         Having     read    the briefs      and examined the record                  in this          case,
we conclude         simply,      and without         trying    to analyze      and discuss              the
various      confusing        arguments     raised        in the briefs,      that     neither          the
appellant      northe         cross-appellant         has met its       burden to demonstrate
in any clear          or convincing       fashion         in what respect       the trial             court
erred.       In so doing,         we reiterate            what should      be obvious.           If     the
appealing         party    is unable      to first         weave the fabric          of reversible
error,      we will       not engage in the task              of stitching       a silk        purse.




                                                      5